DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “fastening means” in claims 26-28 and 32.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 22-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0351542 (Chen) in view of DE 10 2015 108 694 (Bavuso) and US 5,457,867 (Maberry).
With respect to claims 22 and 33: Chen discloses at least one wall of a piece of furniture or furniture body (“cabinet sidewall structure”), the at least one wall comprising: at least one core (plate 100) arranged in a plane, wherein the at least one core is made from chipboard, medium density fiberboard, high density fiberboard, or a lightweight panel ([0022]); and two continuous cover layers (material sheet 200) between which the at least one core is arranged.
See Chen [0002]-[0012] and Figs. 1-6. The primary purpose of Chen’s invention is to hide the rows of holes 170/171 in the cabinet sidewall structure. The holes in the rows of holes 170/171 that are not occupied by a shelf support (peg 300 in Fig. 3) are conventionally left exposed, and this detracts from the appearance of the wall. The sheet material 200 covers the rows of holes 170/171, thereby improving the appearance of the wall.
Bavuso discloses a piece of furniture/wall cabinet 1 comprising a body 2, a door 3, and a mechanism 4 for opening the door 3. The mechanism 4 includes two profiles 8 that are built into the side walls 2c of the cabinet 1. The profiles 8 each house a sliding shoe 9, fluid (gas) spring 10, and a lever 11 that connects to the door 3. The profile 8 includes a flag 20 that fits into a groove formed in the side wall 2c. An adhesive can be added at the flag 20, to increase rigidity and stability. Bavuso teaches that having the mechanism 4 integrated into the wall 2c is advantageous because there are no visible, space-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen’s cabinet sidewall structure to include Bavuso’s mechanism 4 and to form a cabinet like Chen’s using the walls, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification because it results in the cabinet sidewalls (similar to Bavuso’s wall 2c) including both desirable features of 1) hiding the rows of holes 170/171 for shelf supports with the sheet material 200 and 2) providing the mechanisms 4 integrated into the wall such that they are not visible, space-consuming, or unsightly. 
In the combination, it is obvious to form a space for Bavuso’s mechanisms 4 between the sheet material 200 of Chen’s structure, and to form the groove for Bavuso’s flag 20 in Chen’s plate 100. 
The combination makes obvious the claim limitations “a fitting (profile 8, etc.) configured to guide a movable furniture part (door 3), wherein the fitting is integrated into the wall” and “at least one core arranged in a plane with the fitting”, similar to profile 8 being in a plane with wall 2c in Bavuso’s figures. The combination makes obvious “wherein the fitting comprises a lever mechanism (Bavuso’s parts 9-11) configured to guide the movable furniture part and located between the two continuous cover layers in a closed state of the movable furniture part (Bavuso Fig. 3)” as claimed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach Maberry’s cabinet members 14 to Chen’s rows of holes 170/171, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a combination in order to have sliding shelves and/or drawers in the cabinet, in lieu of or in addition to the shelves disclosed by Chen. 
In such a combination, the cabinet members 14 make obvious “at least one further fitting” as claimed. The sliding shelves 34 and/or drawers 36 make obvious “a structuring element” as claimed. In the combination, the cabinet members 14 make obvious the claimed “is a guide fitting configured to linearly displace the structuring element”. 
The forward-and-backward sliding of the shelves 34 and/or drawers 36 is “in a plane parallel to the cover layers” as claimed. E.G. the sidewall of drawer 36 is vertical and parallel the vertical side of the wall, and the sidewall slides in and out in a vertical plane. 
In the combination, the cabinet that includes the sidewalls makes obvious “a piece of furniture or furniture body” as claimed. Bavuso [0023] teaches the cabinet is a wall cabinet in a kitchen.
With respect to claim 23: See Chen Figs. 1-6. The sheet material 200 is flat when applied to the wall. 
With respect to claim 24: Chen [0023] discloses the sheet material 200 adhered to the plate 100. Chen Figs. 1-6 show the sheet material 200 and plate 100 in layers. Chen’s disclosure meets “laminated flatly” as claimed.
With respect to claim 25: In the combination, the cabinet members 14 are attached to the sheet material 200 that is on the inside surface of each sidewall of the cabinet. 
With respect to claim 26: In the combination, the bushings 16 and 18 are pressed into Chen’s rows of holes 170/171 similar to how Chen discloses the pegs 300 are pressed into the rows of holes 170/171. Then, the screws 20A and 20B secure the cabinet members 14 to the bushings 16 and 18. In such a configuration, the screws 20A and 20B make obvious “fastening means” as claimed, and the rows of holes 170/171 make obvious “bores” as claimed. 
With respect to claim 27: See Bavuso Fig. 5. The profile 8 includes a flag 20 that engages in a groove to mount the profile 8 to the wall. An adhesive may be used to further rigidify and strengthen the connection (Bavuso [0047]-[0048]).
See Chen Figs. 2-6. As modified, the profile 8 is applied in the wall such that the front 8a thereof is flush with surface 130 or 140. In such a position, it is obvious for the flap 20 of the profile 8 to be lined up with one of the rows of holes 170/171.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the rows of holes 170/171 lined up with the flag 20 or the body of profile 8, and to adapt the bushings 16/18 to additionally engage in holes in 
One would be motivated to have the bushings 16/18 engage into the flag 20 or the body of profile 8, because that further rigidifies and strengthens connections of the cabinet. In such a modification, the cabinet members 14 and the profiles 8 are engaged together inside the wall. This provides a strong and rigid connection that one of ordinary skill in the art would find desirable. 
With respect to claim 28: In the configuration described above, the bushings 16 and 18 make obvious “sleeve-like recesses” as claimed. The rows of holes 170/171 make obvious the claimed “bore”. 
With respect to claims 29-31: Bavuso [0033] discloses profiles 8 made of metal. Maberry Col. 3 discloses the bushings 16 and 18 are made of resilient material, such as injection-molded nylon, and is sized for press-fitting. In the combination, the nylon bushings 16 and 18 engage into holes in the flag 20 of the profiles 8. The claimed “solid material in the fitting” is the nylon of the bushings 16 and 18. Nylon is interpreted as meeting “plastic” according to claim 31. The claimed “basic material of the fitting” is the metal that forms profile 8. The metal is different than the nylon, thereby meeting claim 30.
With respect to claim 32: See Bavuso Figs. 3-5. At least the lever 11 is the claimed “lever mechanism”. The top of lever 11 is arranged in a front region of the fitting in Bavuso Fig. 3 (at the slot 15). The spring 10 is “an energy accumulator” as claimed. The spring 10 is behind the top end of lever 11, and is therefore interpreted as meeting “arranged in a rear region of the fitting” as claimed. 

With respect to claim 34: In the combination, the wall is a side wall.
With respect to claim 35: Door 3 meets “a door” or “a flap”, making the fitting “a door fitting” or “a flap fitting” as claimed. 
With respect to claim 36: In the combination, the sliding shelves 34 and/or drawers 36 make obvious the claimed “at least one inserted structuring element”.  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0351542 (Chen) in view of DE 10 2015 108 694 (Bavuso) and US 5,457,867 (Maberry) as applied to claim 27 above, and further in view of US 9,055,813 (Telthorster).
With respect to claim 32: Telthorster discloses a pull-down shelf for use in kitchen wall cabinets, which provides better access to objects that are stored in upper areas of the cabinets. Telthorster’s invention provides better access to the objects by having the frames 8 attached inside the cabinet and provided with pivot lever pairs 11 and 12 for motion of the shelf 7. See Figs. 1-10 and Cols. 1-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Telthorster’s pull-down shelf in the cabinet, in lieu of 
Bavuso discloses using the cabinet 1 as a wall cabinet in a kitchen. Ergo, one would be motivated to make such a combination when the cabinet 1 is an upper wall cabinet in a kitchen, placed above a countertop. The pull-down nature of Telthorster’s invention is desirable over the linear translation of Maberry when the cabinet is mounted up on a wall. 
See Telthorster Figs. 5-6, which show a lever mechanism (lever pairs 11/12) in a front region of the fitting, and an energy accumulator (spring 14) in a rear region of the fitting as claimed. 
Telthorster’s frame 8 takes up a significant amount of the depth of the side wall (Figs. 2-3). With Telthorster’s frame 8 connected to the wall using Chen rows of holes 170/171, it is obvious for at least one of the holes in the rows of holes 170/171 to be located somewhere between the lever pairs 11/12 and the spring 14.
Response to Arguments
The Applicant’s arguments regarding the drawing objections are persuasive. The drawing objections made in the previous Office action are withdrawn.
The amendment dated 25 March 2021 overcomes the claim objections made in the previous Office action. The claim objections made in the previous Office action are withdrawn.
The Applicant’s remarks to the rejections under 35 U.S.C. § 103 are rendered moot by the new grounds of rejection under 35 U.S.C. § 103 made above in this Office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637